Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
1.	Applicant arguments, see Remarks, filed 10/04/2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-16 has been withdrawn.


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Claim 1-16 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of generating a transaction message request with reward points for rebate of a transaction amount of the payment transaction and transmitting the message to a payment network. 
Applicant’s arguments provide reasons why the claims are directed to a solution and are not directed towards an abstract idea. In pages 9-12 of the arguments, the claims in the ordered combination of recited elements is wholly performed by a specially configured computer integrated into a computer network environment. Specifically, the claimed embodiment is directed to computer operations design to modify point cost value associated with a specific account profile of a consumer to erase a transaction prior to transaction being cleared or settled. The specific account profile is an electronic record that is stored in an electronic device or database on a payment network. The claimed solution can only be executed in an electronic environment of a payment network, where reward points cannot generally be applied to an authorized transaction erased until after it has been settled or closed. As already discussed, the claimed embodiment allows for automatic initiation of payment transaction erasure on a payment network, which requires protocols that cannot practically be performed in the human mind or otherwise by human activity. 
The claims recite additional elements which integrate the alleged amendment and exception into a practical application. For example, it is believed that the claims recite a combination of features which establish use of the alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims 1 and 9 recite a combination of elements which track eligible payment transactions for use of reward points and allow erasure of payment transactions directly after authorization of the transaction, but before a clearinghouse based on at least partial coverage of the transaction payment by reward points. The claimed system and method use a combination of operations which define new and improved processing capabilities of a processing server on a payment network. Further, the system uses an authorization key and the unique identifier to both identify an account profile and deduct reward points associated with the account profile. As a result, the processing can be performed not only autonomously but also with the use of less processing resources by using a unique identifier and authorization key to reduce the amount data necessary to complete the operation being transmitted over the payment network. Because the claims are geared toward specific and non-generic operations which erase a payment transaction in a particular way that is not otherwise achievable by a generic computing device, the claim features practically apply the alleged judicial exception such that the claim is not directed to an abstract idea.

	Claims 1-16 are allowable over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621